[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO REARGUE
There is no rule or statutory provision which specifically authorizes a motion to reargue in superior court. Therefore, some judges do not entertain such motions at all. The undersigned believes that a motion to reargue should be granted if the parties bring to the court's attention some important precedent that is contrary to the ruling of the court or if the court's ruling is based on erroneous facts. The motion to reargue is not to be used as an opportunity to have a "second bite of the apple" or to present additional cases or briefs which could have been presented at the time of the original argument.
The plaintiff's memorandum in support of motion to reargue is completely devoid of any reason to support the granting of the Motion to Reargue. It does not claim any important precedent that the court's ruling overlooked, nor that the court's ruling was based on erroneous facts, etc. CT Page 7604 Therefore, the Motion to Reargue is denied.
Aurigemma, J.